DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on January 19, 2022, for the application with serial number 16/530,531.
 
Claims 1, 4, 5, 7, 8, 15-17, 20, and 24 are amended.  Note that claim 20 is labeled, “Previously Presented;” but it is marked up.  Therefore, it will be treated as amended.
Claim 23 is canceled.
Claim 25 is added.
Claims 1, 3-9, and 11, 12, 14-21, 24, and 25 are pending.

Interview
The Examiner acknowledges the interview conducted on January 12, 2022, in which proposed amendments were discussed.

Response to Remarks/Amendments

35 USC §102/103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Lin reference, cited in the rejections, below.  Arguments with respect to the Steinhoff reference are moot in light of the newly cited reference.
The Applicant contends that Ballin does not teach the use of interviewer data and interviewee data.  See Remarks p. 18.  The Examiner respectfully disagrees.  Ballin teaches mapping behavior from one demographic group to a second demographic group.  See ¶[0240].  This is functionally equivalent to ‘interviewer data’ and ‘interviewee data.’  Essentially, Ballin attempts to conform to the demographic of an observer, which is functionally equivalent to an 
The Applicant additionally contends that the Examiner has used impermissible hindsight in the rejection of claim 21 as being obvious over Ballin in view of Lin, Anderson, Finn, Gildein, and Hayashi.  The Examiner respectfully disagrees.  Gildein teaches the use of gender neutral voices (see ¶[0035]), and Hayashi teaches the typical male and female frequency bands – 60-260 Hz and 120-520 Hz.  As indicated by this explicit teaching, the overlap between those bands is 120-260 Hz – the gap between the minimum female wavelength and maximum male wavelength for those respective ranges.  No hindsight reasoning was used in this combination because the teaching is explicit.  The skilled artisan, reading Hayashi, can interpret the overlap between male and female ranges to be 120-260 Hz.  Gildein explicitly teaches gender neutral voices, and conversion from regular speech to a gender neutral voice.  The overlap is spectral bands taught by Hayashi could be used to create this gender neutral voice.  The application of Hayashi and Gildein to independent claim 21 is maintained.
The rejection of the remaining dependent claims stands or falls with the rejection of the independent claims.    
	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-6, 8, 9, 11, 12, 14-18, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0184355 A1 to Ballin et al. (hereinafter ‘BALLIN’) in view of US 20190205727 A1 to Lin et al. (hereinafter ‘LIN’), US 2019/0018983 A1 to Anderson et al. (hereinafter ‘ANDERSON’)  and US 2010/0083148 A1 to Finn et al. (hereinafter ‘FINN’).

Claim 1 (Currently Amended)
BALLIN discloses a method, comprising: receiving, by a device and from a user device, particular interviewer data associated with a particular interviewer (see abstract and ¶[0240]; conform to the demographic group of the observer by mapping behavior from a first demographic group to a second demographic group), 
wherein the particular interviewer data includes data identifying one or more of: a particular role of the particular interviewer, a particular location of the particular interviewer, or a gender of the particular interviewer (see ¶[0249]-[0250]; translate behavior according to the sex of the avatar and the role the avatar is to perform); 
receiving, by the device, particular interviewee data associated with a particular interviewee, wherein the particular interviewee data includes data identifying a gender of the particular interviewee (see again ¶[0249]-[0250]; translate behavior according to the sex of the avatar and the role the avatar is to perform); 
determining, by the device and based on processing the particular interviewer data and the particular interviewee data with a machine learning model, a score for a plurality of avatars (see ¶[0204]-[0213]; learn outputs and parameters using a Bayesian or neural network to control a virtual object’s behavior and obtain posture shifts.  Profiles could be changed or interpolated over time.  Control a character where each state of the characters has a profile attached); 
BALLIN does not specifically disclose, but LIN discloses, determining, by the device, using the machine learning model, and based on ratings associated with the plurality of avatars, how one or more interviewers, including the particular interviewer, react to different avatars of the plurality of avatars, wherein the ratings are provided by the one or more interviewers (see ¶[0010] and [0045]; the user may provide feedback to the system that may be used to update characteristics of the persona and/or parameters of the observation, learning, and reasoning module (OLRM) that facilitates actions of the virtual assistant associated with an avatar, where the digital avatar represents the virtual assistant); 
training, by the device and based on the ratings, the machine learning model; providing, by the device and based on determining how the one or more interviewers react to the different avatars of the plurality of avatars, feedback to the one or more interviewers (see ¶[0045]-[0048]; the user may provide feedback to the system to update characteristics of the persona and parameters of the observation, learning, and reasoning module.  The feedback may suit the user’s preferences.  The OLRMs process gathered data using recurrent neural networks, and machine learning systems).
BALLIN discloses a behavioral translator for an object that translates behavior from one demographic group to another and includes applications in virtual environments consisting of avatars (see ¶[0003]).  LIN discloses a persona-driven and artificially intelligent avatar that uses machined learning on data and feedback to update characteristics of persona and parameters.  It would have been obvious to use the machine learning as taught by LIN in the system 
BALLIN further discloses determining, by the device and based on determining the score, one or more avatars of the plurality of avatars, to present to the particular interviewer (see again abstract and ¶[0204]-[0213] & [0232]; use some sort of learning scheme to learn a mapping for a behavioral framework to generate behavioral actions consistent with an indicated demographic group.  See also ¶[0249]-[0250]; translate behavior according to the represented sex of an avatar), and
receiving, by the device, first video data of the particular interviewee (see ¶[0216]; input from the motion of the user provided by video cameras).
BALLIN does not explicitly disclose, but ANDERSON discloses, the first video data including voice data of the particular interviewee (see ¶[0095]; illustrative input devices include one or more video cameras and microphones). 
BALLIN discloses a behavioral translator for an object that translates behavior from one demographic group to another and includes applications in virtual environments consisting of avatars (see ¶[0003]) that includes behavior such as eye gaze, limb movement, speech and tone of voice.  ANDERSON discloses removing sensitive content from documents that includes using input from video cameras and microphones.  It would have been obvious to use the microphones as taught by ANDERSON in the system executing the method of BALLIN with the motivation to analyze behaviors from audio and video data.
BALLIN further discloses selecting, by the device, a particular avatar from the one or more avatars (see ¶[0217]; customize the behavior of the avatar); 
animating, by the device, the particular avatar, based on the first video data, to generate an animated avatar (see ¶[0216]-[0217]; input from the motion of the user provided by video cameras.  Customize the behavior of the avatar); and
modifying, by the device, voice data of the particular interviewee, based on the first video data, to generate first modified voice data (see ¶[0032], [0218] and [0236]; tone of voice).
BALLIN does not specifically disclose, but FINN discloses, wherein the modifying the voice data of the particular interviewee comprises of utilizing vocal pitch mirroring based on vocal characteristics of the particular interviewer (see ¶[0042]; the body language, vocal tones, language, slang, and accent of the target avatar may be observed and mirrored by the chameleon avatar).
BALLIN discloses a behavioral translator for an object that translates behavior from one demographic group to another and includes applications in virtual environments consisting of avatars (see ¶[0003]) that includes behavior such as eye gaze, limb movement, speech and tone of voice.  FINN discloses avatar appearance transformation in a virtual universe that includes a chameleon avatar that changes the avatar to respond to bias information (see ¶[0044]).  It would have been obvious for one of ordinary skill in the art at the time of invention to include a chameleon avatar that mirrors vocal tones of a target with the motivation to respond to bias of a demographic group. 
BALLIN further discloses providing, by the device, the animated avatar and the first modified voice data to the user device (see again ¶[0032], [0218] and [0236]; tone of voice).

Claim 3 (Previously Presented)
The combination of BALLIN, LIN, ANDERSON, and FINN discloses the method as set forth in claim 1.
BALLIN further discloses further comprising; providing a different particular avatar, of the one or more avatars, to the user device; modifying one of the one or more avatars for presentation to the particular interviewer; modifying selection of the particular avatar from the one or more avatars; or retraining the machine learning model based on the one or more avatars (see ¶[0006]; the behavior can be modified by the user to have certain traits.  See also .

Claim 4 (Currently Amended)
The combination of BALLIN, LIN, ANDERSON, and FINN discloses the method as set forth in claim 1.
BALLIN further discloses, further comprising:  receiving interviewer data (see abstract and ¶[0068]; process input to associate input with behavior conforming to the first demographic group.  Utilize simple data input to generate complex object behavior.  See also ¶[0210]; one is either in a conversation or not)  associated with the one or more interviewers conducting interviews with one or more interviewees (see ¶[0003] and [0056]; a virtual environment in which a plurality of human users from differing cultural backgrounds participate.  An avatar hosted meeting), 
wherein the interviewer data includes data identifying one or more of: roles of the one or more interviewers, locations of the one or more interviewers, genders of the one or more interviewers, avatars presented to the one or more interviewers, or interview decisions of the one or more interviewers (see ¶[0002]; a group with distinctive religious, political, social, language, racial, national, and other characteristics.  See also ¶[0249]; translate behavior according to the represented sex of an avatar as well as the role of the avatar); and 
receiving, by the device, interviewee data associated with the one or more interviewees, wherein the interviewee data includes data identifying genders of the one or more interviewees (see ¶[0249]-[0250]; it is advantageous if the behavior of the robotic guide can be changed according to the demographic group of one or more persons with whom the robotic guide is interacting.  A female avatar in a dress may wish to be perceived in a different attire when participating in an online meeting with colleagues from a different culture). 
receiving other interview data associated with the interviews conducted by the interviewers with the interviewees (see abstract; obscure sensitive content in the documents, while retaining meaningful information in the documents for subsequent processing by a machine-learning algorithm.  See also ¶[0026]; work experience, education, objectives, and contract information), 
wherein the other interview data includes data identifying one or more of: anonymized resumes of the interviewees, roles for jobs sought by the interviewees, years of experience required for the roles for the jobs, or locations of the jobs (see abstract; obscure sensitive content in the documents, while retaining meaningful information in the documents for subsequent processing by a machine-learning algorithm.  See also ¶[0026]; work experience, education, objectives, and contract information), and
training the machine learning model, with the interview data, the interviewee data, and the other interview data, to generate the machine learning model (see again abstract; obscure sensitive content in the documents, while retaining meaningful information in the documents for subsequent processing by a machine-learning algorithm).
BALLIN discloses a behavioral translator for an object that translates behavior from one demographic group to another and includes applications in virtual environments consisting of avatars (see ¶[0003]).  ANDERSON discloses removing sensitive content from documents while retaining usefulness for processing in machine learning.  It would have been obvious to use the anonymized resume data as taught by ANDERSON in the system executing the method of BALLIN with the motivation to allow for anonymous communications based on behavioral input provided to a machine learning model.

Claim 5 (Currently Amended)
The combination of BALLIN, LIN, ANDERSON, and FINN discloses the method as set forth in claim 4.
wherein the interviewee data further includes data identifying one or more of: current roles of the one or more interviewees (see ¶[0247]; role/occupation), locations of the one or more interviewees, years of service in the current roles of the one or more interviewees, or years of experience of the one or more interviewees.

Claim 6 (Previously Presented)
The combination of BALLIN, LIN, ANDERSON, and FINN discloses the method as set forth in claim 4.
BALLIN further discloses further comprising receiving decision data indicating an interview decision of the particular interviewer for the particular interviewee (see again ¶[0209]; infer equivalent machismo behavior by propagating input through the behavioral framework); 
determining whether the interview decision is associated with a particular characteristic based on the interviewer data (see ¶[0114]; Bill is friendly); and 
providing, to the user device, data identifying whether the interview decision is associated with the particular characteristic (see again ¶[0114]; Bill is friendly).

Claim 8 (Currently Amended)
BALLIN discloses a device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories (see ¶[0061]; the translated behavior is generated using a device arranged to have a suite of computer programs), to: receive, from a user device, interviewer data (see abstract and ¶[0068]; process input to associate input with behavior conforming to the first demographic group.  Utilize simple data input to generate complex object behavior.  See also ¶[0210]; one is either in a conversation or not) associated with an interviewer conducting an interview with an interviewee (see ¶[0003] and [0056]; a virtual environment in which a plurality of human users from differing cultural backgrounds participate.  An avatar hosted meeting), 
wherein the interviewer data includes data identifying one or more of: a role of the interviewer, a location of the interviewer, or a gender of the interviewer (see ¶[0249]-[0250]; translate behavior according to the sex of the avatar and the role the avatar is to perform); 
receive interviewee data associated with the interviewee, wherein the interviewee data includes data identifying a gender of the interviewee (see ¶[0249]-[0250]; translate behavior according to the sex of the avatar and the role the avatar is to perform); 
determine, based on processing the interviewer data and the interviewee data with a trained machine learning model, a score for a plurality of avatars (see ¶[0204]-[0213]; learn outputs and parameters using a Bayesian or neural network to control a virtual object’s behavior and obtain posture shifts.  Profiles could be changed or interpolated over time.  Control a character where each state of the characters has a profile attached); 
wherein the trained machine learning model is trained with training interviewer data and training interviewee data (see abstract and ¶[0011]; a behavioral translator to map information conforming to a first demographic group to behavior conforming to a second demographic group); 
wherein the training interviewer data includes data identifying one or more of: roles of interviewers, including the interviewer conducting interviews with interviewees that include the interviewee, locations of the interviewers, genders of the interviewers, or interview decisions of the interviewers (see ¶[0002]; a group with distinctive religious, political, social, language, racial, national, and other characteristics.  See also ¶[0249]; translate behavior according to the represented sex of an avatar as well as the role of the avatar); and 
wherein the training interviewee data includes data identifying genders of the interviewees(see ¶[0016]-[0017]; behavioral parameter values directly associated with output which generates behavioral action).
BALLIN does not specifically disclose, but LIN discloses, determine, using the machine learning model and based on one or more ratings associated with the plurality of avatars, how the interviewers, including the interviewer, react to different avatars of the plurality of avatars, wherein the ratings are provided by the interviewers (see ¶[0010] and [0045]; the user may provide feedback to the system that may be used to update characteristics of the persona and/or parameters of the observation, learning, and reasoning module (OLRM) that facilitates actions of the virtual assistant associated with an avatar, where the digital avatar represents the virtual assistant); 
provide, based on determining how the interviewers react to the different avatars of the plurality of avatars, feedback to the interviewers (see ¶[0045]-[0048]; the user may provide feedback to the system to update characteristics of the persona and parameters of the observation, learning, and reasoning module.  The feedback may suit the user’s preferences.  The OLRMs process gathered data using recurrent neural networks, and machine learning systems).
BALLIN discloses a behavioral translator for an object that translates behavior from one demographic group to another and includes applications in virtual environments consisting of avatars (see ¶[0003]).  LIN discloses a persona-driven and artificially intelligent avatar that uses machined learning on data and feedback to update characteristics of persona and parameters.  It would have been obvious to use the machine learning as taught by LIN in the system executing the method of BALLIN with the motivation to modify and update behavior of an avatar in a virtual environment based on user feedback.
BALLIN further discloses, determine, based on determining the score, one or more avatars of the plurality of avatars, to present to the interviewer (see again abstract and ¶[0204]-[0213] & [0232]; use some sort of learning scheme to learn a mapping for a behavioral framework to generate behavioral actions consistent with an indicated demographic group.  See also ¶[0249]-[0250]; translate behavior according to the represented sex of an avatar);
receive first video data of the interviewee (see ¶[0216]; input from the motion of the user provided by video cameras). 
the first video data including voice data of the interviewee (see ¶[0095]; illustrative input devices include one or more video cameras and microphones). 
BALLIN discloses a behavioral translator for an object that translates behavior from one demographic group to another and includes applications in virtual environments consisting of avatars (see ¶[0003]) that includes behavior such as eye gaze, limb movement, speech and tone of voice.  ANDERSON discloses removing sensitive content from documents that includes using input from video cameras and microphones.  It would have been obvious to use the microphones as taught by ANDERSON in the system executing the method of BALLIN with the motivation to analyze behaviors from audio and video data.
BALLIN further discloses select a first avatar from the one or more avatars (see ¶[0217]; customize the behavior of the avatar); 
animate the first avatar, based on the first video data, to generate an animated first avatar (see ¶[0216]-[0217]; input from the motion of the user provided by video cameras.  Customize the behavior of the avatar); and
modify the voice data of the interviewee, based on the first video data, to generate first modified voice data (see ¶[0032], [0218] and [0236]; tone of voice).
BALLIN does not specifically disclose, but FINN discloses, wherein the modifying the voice data of the interviewee comprises utilizing vocal pitch mirroring based on vocal characteristics of the interviewer (see ¶[0042]; the body language, vocal tones, language, slang, and accent of the target avatar may be observed and mirrored by the chameleon avatar).
BALLIN discloses a behavioral translator for an object that translates behavior from one demographic group to another and includes applications in virtual environments consisting of avatars (see ¶[0003]) that includes behavior such as eye gaze, limb movement, speech and tone of voice.  FINN discloses avatar appearance transformation in a virtual universe that includes a chameleon avatar that changes the avatar to respond to bias information (see 
BALLIN further discloses provide the animated first avatar and the first modified voice data to the user device (see again ¶[0032], [0218] and [0236]; tone of voice).

Claim 9 (Previously Presented)
The combination of BALLIN, LIN, ANDERSON, and FINN discloses the device as set forth in claim 8.
BALLIN further discloses wherein the trained machine learning model includes one or more of: a classification model, or an ensemble model (see abstract and ¶[0011]; a behavioral translator to map information conforming to a first demographic group to behavior conforming to a second demographic group).

Claim 11 (Previously Presented)
The combination of BALLIN, LIN, ANDERSON, and FINN discloses the device as set forth in claim 8.
BALLIN further discloses wherein the one or more processors, when animating the first avatar, are to: utilize computer vision on the first video data to determine facial expressions and body language of the interviewee (see ¶[0110] and [0147]; facial expressions); and 
map the facial expressions and the body language of the interviewee to the first avatar to generate the animated first avatar (see again ¶[0110] and [0147]; facial expressions).
 
Claim 12 (Previously Presented)
The combination of BALLIN, LIN, ANDERSON, and FINN discloses the device as set forth in claim 8.
wherein the one or more processors are further to: select a second avatar from the one or more avatars (see ¶[0217]; customize the behavior of the avatar); 
animate the second avatar, based on second video data associated with another interviewee, to generate an animated second avatar (see ¶[0216]-[0217]; input from the motion of the user provided by video cameras.  Customize the behavior of the avatar); 
modify voice data of the other interviewee, based on the second video data associated with the other interviewee, to generate second modified voice data (see ¶[0032], [0218] and [0236]; tone of voice); and 
provide the animated second avatar and the second modified voice data to the user device (see ¶[0032], [0218] and [0236]; tone of voice).

Claim 14 (Previously Presented)
The combination of BALLIN, LIN, ANDERSON, and FINN discloses the device as set forth in claim 8.
BALLIN further discloses wherein the avatars presented to the interviewers include digital avatars that: are animated based on second video data associated with the interviewees (see ¶[0216]; video cameras with face tracking to determine the user’s state), and 
include voices that are modified based on the second video data associated with the interviewees (see ¶[0032], [0218] and [0236]; tone of voice).

Claim 15 (Currently Amended)
BALLIN discloses a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors (see ¶[0061]; the translated behavior is generated using a device arranged to have a suite of computer programs), cause the one or more processors to: 
receive, from a user device, particular interviewer data associated with a particular interviewer (see abstract and ¶[0240]; conform to the demographic group of the observer by mapping behavior from a first demographic group to a second demographic group), 
wherein the particular interviewer data includes data identifying one or more of: a particular role of the particular interviewer, a particular location of the particular interviewer, or a gender of the particular interviewer (see ¶[0249]-[0250]; translate behavior according to the sex of the avatar and the role the avatar is to perform); 
receive particular interviewee data associated with a particular interviewee, wherein the particular interviewee data includes data identifying a gender of the particular interviewee (see again ¶[0249]-[0250]; translate behavior according to the sex of the avatar and the role the avatar is to perform); 
determine, based on processing the particular interviewer data and the particular interviewee data with a machine learning model, a score for a plurality of avatars (see ¶[0204]-[0213]; learn outputs and parameters using a Bayesian or neural network to control a virtual object’s behavior and obtain posture shifts.  Profiles could be changed or interpolated over time.  Control a character where each state of the characters has a profile attached).
BALLIN does not specifically disclose, but LIN discloses, determine, using the machine learning model and based on ratings associated with the plurality of avatars, how one or more interviewers, including the particular interviewer, react to different avatars of the plurality of avatars,  wherein the ratings are provided by the one or more interviewers (see ¶[0010] and [0045]; the user may provide feedback to the system that may be used to update characteristics of the persona and/or parameters of the observation, learning, and reasoning module (OLRM) that facilitates actions of the virtual assistant associated with an avatar, where the digital avatar represents the virtual assistant); 
training, based on the ratings, the machine learning model;  provide, based on determining how the one or more interviewers react to the different avatars of the plurality of avatars, feedback to the one or more interviewers (see ¶[0045]-[0048]; the user may provide feedback to the system to update characteristics of the persona and parameters of the observation, learning, and reasoning module.  The feedback may suit the user’s preferences.  The OLRMs process gathered data using recurrent neural networks, and machine learning systems).
BALLIN discloses a behavioral translator for an object that translates behavior from one demographic group to another and includes applications in virtual environments consisting of avatars (see ¶[0003]).  LIN discloses a persona-driven and artificially intelligent avatar that uses machined learning on data and feedback to update characteristics of persona and parameters.  It would have been obvious to use the machine learning as taught by LIN in the system executing the method of BALLIN with the motivation to modify and update behavior of an avatar in a virtual environment based on user feedback.
BALLIN further discloses, determine, based on determining the score, one or more avatars of the plurality of avatars, to present to the particular interviewer (see again abstract and ¶[0204]-[0209] and [0232]; use some sort of learning scheme to learn a mapping for a behavioral framework to generate behavioral actions consistent with an indicated demographic group.  See also ¶[0249]-[0250]; translate behavior according to the represented sex of an avatar); and
receive video data associated with the particular interviewee (see ¶[0216]; input from the motion of the user provided by video cameras). 
BALLIN does not explicitly disclose, but ANDERSON discloses, the video data including voice data of the particular interviewee (see ¶[0095]; illustrative input devices include one or more video cameras and microphones). 
BALLIN discloses a behavioral translator for an object that translates behavior from one demographic group to another and includes applications in virtual environments consisting of avatars (see ¶[0003]) that includes behavior such as eye gaze, limb movement, speech and 
BALLIN further discloses select a particular avatar from the one or more avatars (see ¶[0217]; customize the behavior of the avatar); 
animate the particular avatar, based on the video data, to generate an animated particular avatar (see ¶[0216]-[0217]; input from the motion of the user provided by video cameras.  Customize the behavior of the avatar); and
modify voice data of the particular interviewee, based on the video data, to generate modified voice data (see ¶[0032], [0218] and [0236]; tone of voice).
BALLIN does not specifically disclose, but FINN discloses, wherein the modifying the voice data of the particular interviewee comprises of utilizing vocal pitch mirroring based on vocal characteristics of the particular interviewer (see ¶[0042]; the body language, vocal tones, language, slang, and accent of the target avatar may be observed and mirrored by the chameleon avatar).
BALLIN discloses a behavioral translator for an object that translates behavior from one demographic group to another and includes applications in virtual environments consisting of avatars (see ¶[0003]) that includes behavior such as eye gaze, limb movement, speech and tone of voice.  FINN discloses avatar appearance transformation in a virtual universe that includes a chameleon avatar that changes the avatar to respond to bias information (see ¶[0044]).  It would have been obvious for one of ordinary skill in the art at the time of invention to include a chameleon avatar that mirrors vocal tones of a target with the motivation to respond to bias of a demographic group. 
BALLIN further discloses provide the animated particular avatar and the modified voice data to the user device (see again ¶[0032], [0218] and [0236]; tone of voice).

Claim 16 (Currently Amended)
The combination of BALLIN, LIN, ANDERSON, and FINN discloses the non-transitory computer-readable medium as set forth in claim 15.
BALLIN further discloses wherein the one or more instructions that, when executed by the one or more processors, cause the one or more processors to: 
receive interviewer data (see abstract and ¶[0068]; process input to associate input with behavior conforming to the first demographic group.  Utilize simple data input to generate complex object behavior.  See also ¶[0210]; one is either in a conversation or not) associated with the one or more interviewers conducting interviews with one or more interviewees (see ¶[0003] and [0056]; a virtual environment in which a plurality of human users from differing cultural backgrounds participate.  An avatar hosted meeting), 
wherein the interviewer data includes data identifying one or more of: roles of the one or more interviewers, locations of the one or more interviewers, genders of the one or more interviewers, avatars presented to the one or more interviewers, or interview decisions of the one or more interviewers (see ¶[0002]; a group with distinctive religious, political, social, language, racial, national, and other characteristics.  See also ¶[0249]; translate behavior according to the represented sex of an avatar as well as the role of the avatar); and 
receive interviewee data associated with the one or more interviewees, wherein the interviewee data includes data identifying genders, ages, races, or sexual orientations of the one or more interviewees (see ¶[0249]-[0250]; it is advantageous if the behavior of the robotic guide can be changed according to the demographic group of one or more persons with whom the robotic guide is interacting.  A female avatar in a dress may wish to be perceived in a different attire when participating in an online meeting with colleagues from a different culture). 
BALLIN does not specifically disclose, but ANDERSON discloses, receive other interview data associated with the one or more interviews conducted by the one or more interviewers with the one or more interviewees (see abstract; obscure sensitive content in the documents, while retaining meaningful information in the documents for subsequent processing by a machine-learning algorithm.  See also ¶[0026]; work experience, education, objectives, and contract information), 
wherein the other interview data includes data identifying one or more of: anonymized resumes of the one or more interviewees, roles for jobs sought by the one or more interviewees, years of experience required for the roles for the jobs, or locations of the jobs (see abstract; obscure sensitive content in the documents, while retaining meaningful information in the documents for subsequent processing by a machine-learning algorithm.  See also ¶[0026]; work experience, education, objectives, and contract information), and
train the machine learning model, with the interviewer data, the interviewee data, and the other interview data, to generate the trained machine learning model (see again abstract; obscure sensitive content in the documents, while retaining meaningful information in the documents for subsequent processing by a machine-learning algorithm).
BALLIN discloses a behavioral translator for an object that translates behavior from one demographic group to another and includes applications in virtual environments consisting of avatars (see ¶[0003]).  ANDERSON discloses removing sensitive content from documents while retaining usefulness for processing in machine learning.  It would have been obvious to use the anonymized resume data as taught by ANDERSON in the system executing the method of BALLIN with the motivation to allow for anonymous communications based on behavioral input provided to a machine learning model.

Claim 17 (Currently Amended)
The combination of BALLIN, LIN, ANDERSON, and FINN discloses the non-transitory computer-readable medium as set forth in claim 16.
wherein the interviewee data further includes data identifying one or more of: current roles of the one or more interviewees (see ¶[0247]; role/occupation), locations of the one or more interviewees, years of service in the current roles of the one or more interviewees, or years of experience of the one or more interviewees.

Claim 18 (Previously Presented)
The combination of BALLIN, LIN, ANDERSON, and FINN discloses the non-transitory computer-readable medium as set forth in claim 16.
BALLIN further discloses wherein the one or more instructions that, when executed by the one or more processors, cause the one or more processors to: receive decision data indicating an interview decision of the particular interviewer for the particular interviewee (see again ¶[0209]; infer equivalent machismo behavior by propagating input through the behavioral framework); 
determine whether the interview decision is associated with a particular characteristic based on the interviewer data (see ¶[0114]; Bill is friendly); and 
provide, to the user device, data identifying whether the interview decision is associated with a particular characteristic (see again ¶[0114]; Bill is friendly).

Claim 24 (Currently Amended)
The combination of BALLIN, LIN, ANDERSON, and FINN discloses the method as set forth in claim 1.
BALLIN additionally discloses further comprising: receiving interview data (see abstract and ¶[0068]; process input to associate input with behavior conforming to the first demographic group.  Utilize simple data input to generate complex object behavior.  See also ¶[0210]; one is either in a conversation or not) associated with interviewers conducting interviews with one or more interviewees, including the particular interviewee (see ¶[0003] and [0056]; a virtual , 
BALLIN does not specifically disclose, but ANDERSON discloses, wherein the interview data includes anonymized resumes associated with the one or more interviewees (see abstract; obscure sensitive content in the documents, while retaining meaningful information in the documents for subsequent processing by a machine-learning algorithm.  See also ¶[0026]; work experience, education, objectives, and contract information), and 
wherein the anonymized resumes are generated by utilizing natural language processing, on data associated with the one or more interviewees, to replace particular content (see ¶[0004]-[0005] and [0041]-[0043]; preserve information that identifies the grammatical characteristics associated with the string that has been obscured).
BALLIN discloses a behavioral translator for an object that translates behavior from one demographic group to another and includes applications in virtual environments consisting of avatars (see ¶[0003]) that includes behavior such as eye gaze, limb movement, speech and tone of voice.  ANDERSON discloses removing sensitive content from documents.  It would have been obvious to remove content as taught by ANDERSON in the system executing the method of BALLIN with the motivation to ensure privacy of individuals (see ANDERSON ¶[0001]).
BALLIN further discloses training the machine learning model, with the interviewer data, the interviewee data, and the interview data (see ¶[0204]-[0213]; learn outputs and parameters using a Bayesian or neural network to control a virtual object’s behavior and obtain posture shifts.  Profiles could be changed or interpolated over time.  Control a character where each state of the characters has a profile attached).

Claim 25 (New)
the method as set forth in claim 1.
BALLIN does not specifically disclose, but LIN discloses, further comprising: receiving other interview data associated with interviews conducted by the one or more interviewers with one or more interviewees, including the particular interviewee (see abstract and ¶[0010] and [0045]; the user may provide feedback to the system that may be used to update characteristics of the persona and/or parameters of the observation, learning, and reasoning module (OLRM) that facilitates actions of the virtual assistant associated with an avatar for future actions to perform.  Performance of the virtual assistance may be tracked, and the system may modify parameters of the virtual assistant based on metrics to adjust future actions); and 
training the machine learning model based on the other interview data (see ¶[0045]-[0048]; the user may provide feedback to the system to update characteristics of the persona and parameters of the observation, learning, and reasoning module.  The feedback may suit the user’s preferences.  The OLRMs process gathered data using recurrent neural networks, and machine learning systems).
BALLIN discloses a behavioral translator for an object that translates behavior from one demographic group to another and includes applications in virtual environments consisting of avatars (see ¶[0003]).  LIN discloses a persona-driven and artificially intelligent avatar that uses machined learning on data and feedback to update characteristics of persona and parameters.  It would have been obvious to use the machine learning as taught by LIN in the system executing the method of BALLIN with the motivation to modify and update behavior of an avatar in a virtual environment based on user feedback.

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0184355 A1 to BALLIN et al. in view of US 20190205727 A1 to LIN et al., US 2019/0018983 A1 to ANDERSON et al. and US 2010/0083148 A1 to FINN et al. as applied to s 1 and 4 above, and further in view of US 2015/0371191 A1 to Taylor et al (hereinafter ‘TAYLOR’).

Claim 7 (Currently Amended)
The combination of BALLIN, LIN, ANDERSON, and FINN discloses the method as set forth in claim 4.
The combination of BALLIN, LIN, ANDERSON, and FINN does not specifically disclose, but TAYLOR discloses, wherein the data identifying the interview decisions of the one or more interviewers includes one or more of: scores associated with the interviews (see ¶[0048]; an evaluator is determined to be outside the mean by a threshold value),
fit scores indicating fits for jobs that are determined based job requirements and skills of the one or more interviewees, or 
case scores indicating whether the one or more interviewees provide structured, quantitatively correct, and insightful answers during the interviews.
BALLIN discloses a behavioral translator for an object that translates behavior from one demographic group to another and includes applications in conversational environments (see ¶[0003] and [0210]).  TAYLOR discloses model-driven bias detection in interview environments (see ¶[0038]).  It would have been obvious for one of ordinary skill in the art of conferencing to include the bias detection as taught by TAYLOR in the system executing the method of BALLIN since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19 (Previously Presented)
the non-transitory computer-readable medium as set forth in claim 15.
The combination of BALLIN, LIN, ANDERSON, and FINN does not specifically disclose, but TAYLOR discloses, wherein the one or more instructions, that cause the one or more processors to determine whether the interview decision is associated with the particular characteristic based on the interviewer data, cause the one or more processors to: determine whether the interview decision matches, within a predetermined threshold, similar interview decisions provided in the interviewer data (see ¶[0048]; an evaluator is determined to be outside the mean by a threshold value).
BALLIN discloses a behavioral translator for an object that translates behavior from one demographic group to another and includes applications in conversational environments (see ¶[0003] and [0210]).  TAYLOR discloses model-driven bias detection in interview environments (see ¶[0038]).  It would have been obvious for one of ordinary skill in the art of conferencing to include the bias detection as taught by TAYLOR in the system executing the method of BALLIN since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0184355 A1 to BALLIN et al. in view of US 20190205727 A1 to LIN et al., US 2019/0018983 A1 to ANDERSON et al. and US 2010/0083148 A1 to FINN et al. as applied to claim 8 above, and further  in view of US 9,690,784 B1 to Hughes et al. (hereinafter ‘HUGHES’).

Claim 20 (Currently Amended)
the non-transitory computer-readable medium as set forth in claim 16.
The combination of BALLIN, LIN, ANDERSON, and FINN does not specifically disclose, but HUGHES discloses, wherein the avatars presented to the interviewers include digital avatars that are anonymized based on video data associated with the one or more interviewees (see col 4, ln 9-14; communicate anonymously with an avatar).
BALLIN discloses a behavioral translator for an object that translates behavior from one demographic group to another and includes applications in virtual environments consisting of avatars (see ¶[0003]).  HUGHES discloses a culturally adaptive avatar similar that allows for anonymous communications.  It would have been obvious for one of ordinary skill in the art to include the anonymous communication between avatars as taught by HUGHES in the system executing the method of BALLIN with the motivation to maintain privacy of a party.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0184355 A1 to BALLIN et al. in view of US 20190205727 A1 to LIN et al., US 2019/0018983 A1 to ANDERSON et al. and US 2010/0083148 A1 to FINN et al. as applied to claims 1 and 4 above, and further in view of US 2017/0076713 A1 to Gildein, II et al. (hereinafter ‘GILDEIN’) and US 2019/0184567 A1 to Hayashi (hereinafter ‘HAYASHI’).

Claim 21 (Previously Presented)
The combination of BALLIN, LIN, ANDERSON, and FINN discloses the method as set forth in claim 1.
The combination of BALLIN, LIN, ANDERSON, and FINN does not specifically disclose, but GILDEIN discloses, wherein modifying the voice data of the particular interviewee comprises: modifying the voice data of the particular interviewee by adjusting a pitch of the voice data to be within a pitch range,  wherein the pitch range is determined based on an overlapping range of a first pitch range that is often used by males and a second pitch range that is often used by females. (see ¶[0035]; the speech voice can be gender neutral).
The combination of BALLIN, ANDERSON, FINN, and GILDEIN does not specifically disclose, but HAYASHI discloses, and wherein the overlapping range is 100 to 260 hertz (see ¶[0170]; the frequency band of an adult male is 60-260 Hz and the frequency band of an adulate female is 120-520).
BALLIN discloses a behavioral translator for an object that translates behavior from one demographic group to another and includes applications in virtual conferencing environments consisting of avatars (see ¶[0003] and [0244]).  GILDEIN discloses cognitive computing enabled smart conferencing that converts text to speech in a gender neutral voice.  HAYASHI discloses that an adult male voice is 60-260 Hz and a female voice is 120-520Hz.  It would have been obvious to include the gender neutral voice as taught by GILDEIN in the system executing the method of BALLIN with the motivation to translate behavior to another demographic group in a virtual conferencing environment.  Furthermore, it would have been obvious to select frequencies from 120-260 Hz based on the teachings of HAYASHI to select a gender neutral voice that could be either male or female.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624